Coetobd, S. J. A. D.
(concurring). I vote to affirm on the ground that the terms of the advertisement of sale relating to the restriction on the use of the property were so patently ambiguous on their face as to fail to inform a bidder whether he had the right to build residential structures on the land after building nonresidential structures costing at least $100,000. This, in my judgment, violated the intent of the statute that such use restrictions be set forth “at length” in the advertisement of sale.